1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NOREEN N. DOWS and
 3 GREGORY V. DOWS,

 4        Plaintiffs-Appellants,

 5 v.                                                             NO. 29,245

 6   JAMES and FAYE TAYLOR,
 7   Individually, and as Trustees of
 8   the Taylor Living Trust, SERVIGAS
 9   IKARD NEWSOM, and DARNOLD
10   PLUMBING, LLC,

11        Defendants-Appellees.

12 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
13 James Waylon Counts, District Judge

14 Noreen N. Dows
15 Gregory F. Dows
16 Cloudcroft, NM

17 Pro Se Appellants

18 Robert M. Doughty II, PC
19 Robert M. Doughty II
20 Alamogordo, NM

21 for Appellees James and Faye Taylor


22                            MEMORANDUM OPINION

23 VIGIL, Judge.

24        Plaintiffs Gregory and Noreen Dows appeal from orders of the district court
 1 entering judgment in favor of Defendants James and Faye Taylor following a jury

 2 trial. [RP 1956-62] Our notice proposed to affirm in part and dismiss in part for lack

 3 of jurisdiction. Both Plaintiffs and Defendants filed a response to the calendar notice

 4 accepting the proposed summary disposition. We affirm in part and dismiss in part.

 5        Plaintiffs appeal from a district court order striking an order for partial summary

 6 judgment entered in their favor at a pre-trial conference. [RP 2103] Plaintiffs also

 7 appeal the district court’s handling of the pre-trial conference and the final order

 8 directing a verdict in favor of Defendants. [RP 2103] In our first calendar notice, we

 9 proposed to affirm the order of the district court striking its order granting partial

10 summary judgment and dismiss the remainder of the appeal due to the untimely filing

11 of the notice of appeal. Because both parties to this appeal agree with the proposed

12 disposition, we rely on our analysis contained in the calendar notice to affirm in part

13 and dismiss in part.

14        IT IS SO ORDERED.



15
16                                          MICHAEL E. VIGIL, Judge




                                               2
1 WE CONCUR:


2
3 JAMES J. WECHSLER, Judge


4
5 LINDA M. VANZI, Judge




                             3